DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
	Claims 1-6 are pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20160045987 A1).
Regarding claims 1-2,
	Hamada discloses a nickel brazing material with the following overlapping composition:
Element (wt %)
Instant claim 1
Hamada
Location
Cr
15<Cr<30
15-30
[0023]
P
3<P<12
5-7
[0026]
Si
0<Si<8
3-5
[0027]
C
0.01<C<0.06
0-0.5
[0021]
Ti+Zr
0≤Ti+Zr<0.1
0-0.5
[0021]
V
0.01<V<0.1
0-0.3
[0019]
Al
0≤Al<0.1
0-0.5
[0021]
O
0.005<O<0.025
0-0.3
[0019]
N
0.001<N<0.050
0-0.3
[0019]
Nb
0≤Nb<0.001
-
-
Ni
Balance
Balance
[0019]


prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the claimed Ti + Zr content, Hamada’s alloy does not contain Zr (i.e. Zr = 0 wt %); thus, the claimed sum of Ti + Zr is met simply by the overlapping Ti content of Hamada.
With regard to the claimed inequality (1) “if the alloy contains no Nb”, of 0.2 ≤ 0.24V%/C% ≤ 1.0, Hamada’s alloy does not include Nb, which meets claim 2. Hamada does not explicitly teach a relationship of V with C. However, Hamada discloses that V can be contained in an amount (in wt %) of 0-0.3%, and C can be contained in an amount of up to 0-0.5%, which are both ranges that result in a V%/C% ratio that overlaps with the claimed V%/C% ratio. For example, 0.24*0.1/0.1 = 0.24, which overlaps with the claimed range of 0.2-1.0.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 4-5, Hamada teaches the alloy composition as applied to claims 1 and 2 above, and further teaches that the alloy may comprise the following elements with the following contents that overlap with the claimed ranges
Element (wt %)
Instant claims 4-5
Hamada
Location
Mn
0≤Mn<1
0-5
[0021]
Fe
0≤Fe<30
0-5
[0021]
Co
0≤Co<10
0-5
[0021], [0030]
Mo
0≤Mo<5
1-5
[0025]
Cu
0≤Cu<7.5
6-18
[0024]


prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20160045987 A1), as applied to claim 1 above, in view of Adharapurapu et al (US 20130316226 A1).
Regarding claim 3, Hamada teaches the alloy composition as applied to claim 1 above, but is silent regarding including Nb in a non-zero amount.
Adharapurapu teaches a nickel-based braze alloy composition (Abstract), and further teaches including niobium in an amount of up to 5 wt %. Niobium provides good corrosion resistance and additionally behaves as a melting point depressant [0027], [0028], which would allow for optimizing the liquidus temperature [0027].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamada to include niobium in an amount of up to about 5 wt %, to predictably improve the corrosion resistance and reduce the melting point of the braze composition.
In this case, with regard to inequality (2) (see claim 1), of 0.2 ≤ (0.24V% + 0.13Nb%)/C% ≤ 1.0, the composition of Hamada in view of Adharapurapu would still overlap with the claimed range of values in the inequality. For example, Adharapurapu teaches a 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Hamada teaches the alloy composition as applied to claim 3 above, and further teaches that the alloy may comprise the following elements with the following contents that overlap with the claimed ranges:
Element (wt %)
Instant claims 6
Hamada
Location
Mn
0≤Mn<1
0-5
[0021]
Fe
0≤Fe<30
0-5
[0021]
Co
0≤Co<10
0-5
[0021], [0030]
Mo
0≤Mo<5
1-5
[0025]
Cu
0≤Cu<7.5
6-18
[0024]


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Citation of Pertinent Prior Art
Sawada et al. (WO2015019876A1; US 20160175992 A1 cited for English translation; also cited in 12/31/2019 IDS) discloses a Ni-Cr-Fe based alloy brazing filler material with overlap of certain elements (Abstract).
Dahlberg (EP2574420B1) discloses an iron-based brazing composition with overlap of certain elements [0010]-[0014], [0038].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735